DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stantchev (US 9,159,221)
Regarding claim 1:
Stantchev discloses:
A control system for a vehicle, comprising: 
at least one sensor electrode disposed on an vehicle component with a surface accessible to a user, the sensor electrode being adapted to generate an electric field above the surface so that a capacitance of the sensor electrode depends on a position of a body part of a user with respect to the vehicle component (column 4, lines 5-30), and 
a control unit connected to the at least one sensor electrode (e.g., Fig. 17: processor) and adapted to: 
identify at least one gesture, corresponding to a motion of the body part with respect to the vehicle component, based on the capacitance of the at least one sensor electrode (column 3, line 65+: “recognition of finger gestures,” where the capacitance follows from column 4, lines 5-30), 
identify a control signal for the vehicle that corresponds to the gesture (column 3, lines 30-45); and 
output the control signal (column 3, lines 30-45), 
wherein at least one sensor electrode has a first portion and a second portion wherein the capacitance depends on whether the body part is disposed adjacent the first portion or the second portion (true of some configurations of Fig. 10: for example element 101).
Regarding claim 2:
Stantchev discloses:
wherein the vehicle component is a steering wheel (e.g., Fig. 1).
Regarding claim 3:
Stantchev discloses:
wherein at least one sensor electrode is disposed underneath a cover layer of the vehicle component (column 4, lines 30-40).
Regarding claim 4:
Stantchev discloses:
wherein at least one sensor electrode is a conductive foil electrode (column 4, lines 35-40: “film”).
Regarding claim 6:
Stantchev discloses:
wherein the control unit is configured to identify at least one tapping gesture (column 6, lines 30-40: “point action”).
Regarding claim 7:
Stantchev discloses:
wherein the control unit is configured to identify at least one swiping gesture (column 6, lines 35-40: “slide action”).
Regarding claim 8:
Stantchev discloses:
wherein the control unit is configured to distinguish a gesture corresponding to a control signal from a random motion of the body part and to ignore the random motion (column 7, lines 50-60: “robust”).
Regarding claim 10:
Stantchev discloses:
wherein at least one sensor electrode has a width that changes along a length of the sensor electrode (Fig. 10: 101).
Regarding claim 11:
Stantchev discloses:
wherein the width changes continuously along the length (Fig. 10: 101).
Regarding claim 12:
Stantchev discloses:
wherein the width changes discontinuously along the length (true at the ends of Fig. 10: 103).
Regarding claim 13:
Stantchev discloses:
wherein the control unit is adapted to identify at least one gesture based on the capacitances of a plurality of sensor electrodes (shown in, e.g., Fig. 10).
Regarding claim 14:
Stantchev discloses:
wherein at least two sensor electrodes are disposed proximate to each other along the surface of the vehicle component so that the capacitances of at least two sensor electrodes are influenceable simultaneously by a single body part (apparent from the configuration of Fig. 10, along with the description of column 6, lines 25-45: “finger” slide action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stantchev in view of Staszak et al. (US 2015/0344060)
	Regarding claim 5:
	Stantchev discloses a control system as discussed above.
	Stantchev does not disclose:
“wherein the control unit is adapted to identify a plurality of gestures based on the capacitance of a single sensor electrode.”
(There doesn’t seem to be any reason why it couldn’t, but it’s not explicitly disclosed).
Staszak discloses:
wherein the control unit is adapted to identify a plurality of gestures based on the capacitance of a single sensor electrode (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Stantchev the elements taught by Staszak.
The rationale is as follows:
Stantchev and Staszak are directed to the same field of art.
Stantchev already discloses individual buttons, etc. (Fig. 10). Staszak explains gestures that could be identified using them. One of ordinary skill in the art could have included this with predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stantchev in view of Vaghefinazari et al. (US 8,744,645)
Regarding claim 9:
Stantchev discloses a control system as discussed above.
Stantchev does not disclose:
“wherein the control unit is configured to distinguish a gesture corresponding to a control signal from a random motion of the body part by applying a polynomial classifier and/or a support vector machine.”
Vaghefinazari discloses:
wherein the control unit is configured to distinguish a gesture corresponding to a control signal from a random motion of the body part by applying a polynomial classifier and/or a support vector machine (column 5, line 55 to column 6, line 5, where as shown in Fig. 3 if the support vector score is low the command is not identified).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Stantchev the elements taught by Vaghefinazari.
The rationale is as follows:
Stantchev and Vaghefinazari are directed to the same field of art.
Vaghefinazari teaches how to identify a gesture. One of ordinary skill in the art could have included this with predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stantchev in view of  Wang (US 2016/0239147)
Regarding claim 15:
Stantchev discloses a control system as discussed above.
Stantchev does not disclose:
“wherein in order to identify the at least one gesture and, the control unit is configured to analyse an amplitude, a gradient, a duration and/or a time interval of a capacitance change with respect to a nominal value as a function of time.”
(It must but it is not explicitly disclosed).
Wang discloses:
wherein in order to identify the at least one gesture and, the control unit is configured to analyse an amplitude, a gradient, a duration and/or a time interval of a capacitance change with respect to a nominal value as a function of time (paragraphs 38-40; Figs. 2A-2B; this process involves changing settings and taking multiple readings so it is a process of time).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Stantchev the elements taught by Wang.
The rationale is as follows:
Stantchev and Wang are directed to the same field of art.
Wang has the exact same shape of electrodes as Stantchev. Stantchev doesn’t really describe the detection process in detail. Wang provides the necessary detail that one of ordinary skill could have included with predictable results.

Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive.
Other than an amendment to claims 11 and 12 to overcome the 112 rejection, applicant did not amend and instead argued with the rejections.
This argument (beginning page 5, but really on page 6) is that Stantchev doesn’t disclose “at least one sensor electrode” which “has a first portion and a second portion wherein the capacitance depends on whether the body part is disposed adjacent the first portion or the second portion.”
But take a look at applicant’s Fig. 5:

    PNG
    media_image1.png
    106
    238
    media_image1.png
    Greyscale

and compare it to Stantchev’s Fig. 10, element 101:

    PNG
    media_image2.png
    76
    238
    media_image2.png
    Greyscale

	These are almost exactly the same. They have the same kind of shape and arrangement of electrodes. Each pair of electrodes in Stantchev Fig. 10: 101 is the same as each pair in applicant’s Fig. 5. Therefore if applicant’s electrodes have a first portion and a second portion wherein the capacitance depends on whether the body part is disposed adjacent the first portion or the second portion, so do Stantchev’s.
	Applicant’s argument really seems to be based on the idea that Stantchev mostly talks about a “slider” action. Stantchev does say that it “may have” only a slider configuration. But this is not required. Elsewhere, Stantchev discloses there may be other configurations (e.g., column 6, lines 1-10) where more sophisticated analysis is done. From, e.g., Fig. 10: elements 104 and 107 it’s clear that in some embodiments Stantchev does not just a side to side slide but also up and down detection. The shape of the electrodes in Fig. 10: 101 allows for up and down detection. This is not discussed in great detail in Stantchev but it’s not claimed in any detail either: it is explained in some detail in, e.g., Wang.
	In any case, the claim only recites that “at least one sensor electrode has a first portion and a second portion wherein the capacitance depends on whether the body part is disposed adjacent the first portion or the second portion.” It never recites any kind of processing step or analysis using the capacitance of the first portion and the second portion. The first and second capacitances are never mentioned again or tied to the rest of the claims in any way. So even if Stantchev only has a sliding detector it still meets the claim language because the shape of the electrodes inherently has this property – it must because it is the same as applicant’s -- and using this property in any way is not required by the claim, so it doesn’t matter if Stantchev explicitly discloses it or not.
	Note that claim 5 does require using a single electrode to identify a plurality of gestures, but that was taught by Staszak as discussed above – and even this claim doesn’t rely on the first portion or second portion in any way.
	It should also be noted that Wang (relied upon for claim 15) has the same shape electrodes as well:

    PNG
    media_image3.png
    410
    572
    media_image3.png
    Greyscale

	Wang explicitly discusses determining the touch position, etc., using these, so even if it could be argued that Stantchev doesn’t disclose this the prior art as a whole certainly does. But what Stantchev discloses does meet the claim language, which only recites an inherent property of electrodes with this shape and doesn’t tie it into the rest of the claim or rely on it in any way.
	Therefore applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694